Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the passages arranged in an equilateral triangle (claim 8), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
With the amendment received 07/04/2022, the applicant has overcome the objection to claims 1, 4, 9, 10, 11, and 12.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 now recites the limitation “wherein the heating means are removable heaters placed in three passages of the body that are arranged as an equilateral triangle across a longitudinal axis. The applicant has not clarified what is meant by this arrangement. The passages in the body appear to be parallel and do not form a triangle of any sort in the applicant’s original disclosure.
Claims 3, 4, 6, and 7 inherit the same infirmity of claim 1 and are rejected for the same reason listed above.
Claim 10 recites a thermostat expansion valve. Is this a different valve than the thermostat valve recited in claim 9? The applicant’s disclosure only indicates one thermostat valve.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,255,646 (Dragoy), in view of US Patent 4,032,070 (Nielsen).
In Re claim 9 Dragoy discloses a dry vaporizer (10) comprising: a body (12) including a plurality of passages (36, Figure 2) for accommodating a heating means (40, Figure 2) each; at least two channels (18, 20) passing through the body wherein the channels are configured for passing a vaporizable fluid, and a control thermostat (52, Figure 4) configured to operate based on the temperature of the body (Column 4, lines 29-37). When a predetermined temperature is reached, a solenoid valve (5) closes (Column 4, lines 37-38) and the flow of gas vapor (6) is prevented (Column 2, lines 53-57).
Dragoy does not disclose an expansion valve.
Nielsen discloses a thermostatic expansion valve (Figure 2) configured to operate based on temperature. In operation, the valve compensates for pressure drops so that the flow quantity, dependent on temperature, remains at approximately the same value (Column 1, lines 56-62).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have substituted the thermostat expansion valve of Nielsen for control thermostat disclosed in Dragoy, in order to simplify the Dragoy apparatus by reducing the number of parts needed for operation.
In Re claim 10 as best understood, Dragoy modified by Nielsen further discloses a thermostatic valve with a sensor (Nielsen, 120, Column 2, lines 34-42 and lines 53-57) for measuring temperature of a fluid at an outlet. It would have been obvious to a person of ordinary skill in the art to position a sensor at the vaporizer outlet of the Dragoy apparatus, in order to allow for a feedback control of the Dragoy vaporizing process.
Claim(s) 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dragoy, in view of Nielsen and in further view of US Patent 3,475,916 (Smith).
In Re claim 11 Dragoy in view of Nielsen as applied to claims 9 and 10 above discloses all the limitations, and further discloses wherein an expansion valve (Nielsen 110) opens when the temperature of the fluid and hence the body of the combination reach a predetermined temperature (Nielsen Column 2, lines 34-42), but doesn’t disclose the temperature at which the valve is actuated is 69 degrees C.
Smith teaches an adjustable valve (56) of a vaporizer to open for enabling vaporized fluid to flow therethrough when a temperature reaches a predetermined temperature between 140 degrees F (60 C) and 170 degrees F (76 C) (Column 4, line 75 and Column 5, lines 1-15).
One of ordinary skill in the art at the effective filing date of the invention would have been motivated to use the operational vaporizer temperatures from Smith to control the process performed by the Dragoy apparatus, since the discovery of an optimum or workable value for an operating variable requires only ordinary skill in the art. Further, the instant application ([0023], [0037], [0038]) is silent as to any criticality or unexpected result regarding the specific temperature as claimed.
Claim(s) 12 and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dragoy, in view of Nielsen and Smith and in further view of US Patent 6,584,998 (Milner).
In Re claim 12 Dragoy as modified by Nielsen, and Smith discloses wherein the sensor (Nielsen, 120) senses the temperature at an outlet of the (Nielsen, heat exchanger 108, figure 4, and hence the body of the combination) wherein when the temperature reaches a predetermined temperature, a thermostat bellows (Smith 76) that allows a valve (Smith, 56) of the vaporizer to open for enabling vaporized fluid to flow through channels (Dragoy, 118, 120) of the body (Dragoy, 12) when temperature reaches a predetermined temperature of between 140 degrees Fahrenheit (60 C) and 170 degrees Fahrenheit (76.6 C) (Smith, column 4, line 75 and column 5, lines 1-5). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the above temperature-responsive thermostat expansion valve of Nielsen with the thermostat bellows and associated temperature sensor of Smith. One of ordinary skill in the art would have been motivated to make this modification because Smith’s vapor output valve is more robustly constructed and would be better able to respond to elevated pressures. For example, Smith’s conduit (58) and bellows (76) differ from Nielsen’s capillary (13) and diaphragm (10) only in terms of scale. The operating characteristics of Smith’s valve (56) and Nielsen’s thermostat expansion valve (110) are essentially the same. Moreover, using Smith’s output vapor valve (56) instead of Nielsen’s thermostat expansion valve (110) would have yielded predictable results. Therefore, the inclusion of Smith’s arrangement of a temperature sensing means and a vapor control valve that includes a bellows would have been a matter of a simple substitution of known prior art elements. 
As to the specific operational temperature claimed, obviously, 69°C would fall within the known operational range of Smith and produce predictable results. Further, the instant application ([0023], [0037], [0038]) is silent as to any criticality or unexpected result regarding the specific temperature as claimed. Therefore, it would appear that the particular operational temperature as claimed would have been a matter of design choice. 
The above combination, discloses an input valve (see Dragoy, figure 1, where a valve is depicted to the right of the liquefied gas opening 2 of the vaporizer unit 10). However, Dragoy does not disclose that the valve is an expansion valve. 
Milner teaches an expansion valve (31, column 4, lines 8-17) that is located between a source of liquefied gas (11) and a vaporizer (19). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vaporizer disclosed by the above combination to include the expansion valve located at an inlet of a vaporizer of Milner. One of ordinary skill in the art would have been motivated to make this modification because this would allow the flow of liquefied gas to be regulated before it reaches the vaporizer. Providing the vaporizer of the combination with an expansion valve at its inlet, would increase the control of the liquefied gas as it flows through the body of the vaporizer. Moreover, it is known that the flow rate of fluid, both in its liquid phase and its gas phase, can be regulated for appropriate flow thru a vaporizer so it is not operated at an over capacity condition (column 1, lines 29-33).  
In Re claim 13 Smith discloses a vaporizer with operational temperatures of between 140 degrees Fahrenheit (60 C) and 170 degrees Fahrenheit (76.6 C) (Smith, column 4, line 75 and column 5, lines 1-5). Obviously, 69°C would fall within the operational range of Smith. Further, the instant application ([0023], [0037], [0038]) is silent as to any criticality or unexpected result regarding the specific temperature as claimed. Therefore, it would appear that the particular operational temperature as claimed would have been a matter of design choice. 
Response to Arguments
Applicant's arguments filed 03/03/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, the applicant has not clarified how the passages of the body are arranged in an equilateral triangle, and so the rejection of claim 1 under 35 U.S.C. 112(b) is maintained.
Finally, the applicant has not argued why claim 9 should not be rejected and merely asserts its allowability in the response.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON K NIESZ/Primary Examiner, Art Unit 3753